DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendments filed 01 April 2021.
Claims 1 – 11 are pending.
Applicant’s remarks have been fully considered and are persuasive.  Objections and rejections of Office Action mailed 28 January 2021 are hereby withdrawn.
The claims, as amended below, are in condition for allowance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Bollinger (Reg. No. 65,711) on 07 April 2021.
Title is amended in accordance with MPEP 606.01.

The application has been amended as follows:
Title
OF STORING COMPRESSED DATA FROM STORAGE CONTROLLER PHYSICAL ADDRESS SPACE TO LOGICAL AND PHYSICAL ADDRESS SPACE OF NONVOLATILE MEMORY

Claims
1. (Currently Amended)  A storage system comprising: 
a storage controller connected to a host; 
and a plurality of nonvolatile memory drives connected to the storage controller, wherein the storage controller i) compresses a data from the host, ii) provides the host with a first logical address space as a logical storage area, iii) manages a before-compression data to be stored in the first logical address space, and iv) manages an after-compression data to be written to a plurality of first physical address spaces that correspond to the first logical address space and the plurality of physical address spaces that respectively manage storage areas of the plurality of nonvolatile memory drives, 
wherein each of the plurality of nonvolatile memory drives i) includes [[i)]] nonvolatile memory, ii) includes a second physical address space that manages a physical storage area of the nonvolatile memory and a second logical address space that corresponds to the second physical address space and the second logical address space corresponds to each of the plurality of first physical address spaces, iii) manages the after-compression data to be stored in the second logical address space, and iv) writes the after-compression data to the second physical address space, 
wherein one of the plurality of second logical address [[space]] spaces and one of the plurality of first physical address spaces are managed with a common size and a common 
and wherein, in the first logical address space, the plurality of first physical address spaces, and the plurality of second logical address spaces, leading addresses are aligned with the common management size.

5. (Currently Amended)  The storage system according to claim 2, wherein the storage controller 
stripes a write data according to configuration information when the write data is received from the host, 
divides the striped write data [[with]] into a before-compression management size, 
compresses the striped write data, divided into [[with]] the before-compression management size, to generate [[the]] respective first after-compression data, 
assigns a zero data to a difference between the respective first after-compression data and the before-compression management size, 
manages the respective first after-compression data to be stored in [[one]] respective second logical space of the plurality of second logical address spaces, 
and writes the respective first after-compression data to [[one]] respective second physical space, of the plurality of second physical address [[space]] spaces, corresponding to the respective second logical space. 


a first data obtained by assigning the zero data to the respective first after-compression data, 
a second data obtained by reading an old data stored at an address of the first logical address space to which the write data is written and assigning the zero data to the read old data, 
a third data obtained by reading a parity data of the old data as an old parity data and assigning the zero data to the old parity data, 
and a new parity obtained by generating a parity from the first data, the second data, and the third data, wherein is removed from the generated parity.

7. (Currently Amended)  A data compression method for a storage system having a storage controller connected to a host and a plurality of nonvolatile memory drives connected to the storage controller, 
wherein the storage controller i) compresses a data from the host, ii) provides the host with a first logical address space as a logical storage area, iii) manages a before-compression data to be stored in the first logical address space, and iv) manages an after-compression data to be written to a plurality of first physical address spaces that correspond to the first logical address space and the plurality of physical address spaces that respectively manage storage areas of the plurality of nonvolatile memory drives, 
wherein each of the plurality of nonvolatile memory drives i) includes nonvolatile memory, ii) includes a second physical address space that manages a physical storage area of the nonvolatile memory and a second logical address space that corresponds to the second physical 
wherein one of the plurality of second logical address [[space]] spaces and one of the plurality of first physical address spaces are managed with a common size and a common management size, and the first logical address space and the plurality of first physical address spaces are managed with the common size and the common management size, 
and wherein, in the first logical address space, the plurality of first physical address spaces, and the plurality of second logical address spaces, leading addresses are aligned with the common management size.

9. (Currently Amended)  The data compression method for a storage system according to claim 8, wherein the storage controller 
stripes a write data according to configuration information when the write data is received from the host, 
divides the striped write data [[with]] into a before-compression management size, 
compresses the striped write data, divided into [[with]] the before-compression management size, to generate [[the]] respective first after-compression data, 
assigns a zero data to a difference between the respective first after-compression data and the before-compression management size, 
respective first after-compression data to be stored in respective second logical space of the plurality of second logical address [[space]] spaces, 
and writes the respective first after-compression data to respective second physical space of the plurality of second physical address [[space]] spaces corresponding to the respective second logical space 

10. (Currently Amended)  The data compression method for a storage system according to claim 9, wherein the storage controller writes, to one of the plurality of second physical address spaces, 
a first data obtained by assigning the zero data to the respective first after-compression data, 
a second data obtained by reading an old data stored at an address of the first logical address space to which the write data is written and assigning the zero data to the read old data, 
a third data obtained by reading a parity data of the old data as an old parity data and assigning the zero data to the old parity data, 
and a new parity obtained by generating a parity from the first data, the second data, and the third data and removing the zero data from the generated parity.

11. (Currently Amended)  A storage system having a storage controller connected to a host, the storage controller to compress a data from the host and the storage system having a plurality of nonvolatile memory drives connected to the storage controller, each of the plurality of nonvolatile memory drives i) includes a nonvolatile memory and ii) to write a compressed data, compressed by the storage controller, to [[a]] the nonvolatile memory, 

wherein each of the plurality of nonvolatile memory drives includes a second physical address space that manages a physical storage area of the nonvolatile memory, [[and]] a second logical address space that corresponds to the second physical address space, and the second logical address space that corresponds to each of the plurality of first physical address spaces, 
and wherein all the second logical address spaces of the plurality of nonvolatile memories 

Reasons for Allowance
The claims recite subject matter that was previously indicated as allowable over prior art in Office Action mailed 28 January 2021.  The claims, as amended supra, are in condition for allowance.
In the interest of clarity of the record, said allowable subject matter is reflected in the following limitations of claims 1 and 11.  Claim 7 is the method claim corresponding to system claim 1.  Therefore, limitations (of said allowable subject matter) of claim 1 is also found in claim 7.
Claim 1
and a plurality of nonvolatile memory drives connected to the storage controller, wherein the storage controller i) compresses a data from the host, ii) provides the host with a first logical address space as a logical storage area, iii) manages a before-compression data to be stored in the first logical address space, and iv) manages an after-compression data to be written to a plurality of first physical address spaces that correspond to the first logical address space and the plurality of physical address spaces that respectively manage storage areas of the plurality of nonvolatile memory drives, 
wherein each of the plurality of nonvolatile memory drives i) includes nonvolatile memory, ii) includes a second physical address space that manages a physical storage area of the nonvolatile memory and a second logical address space that corresponds to the second physical address space and the second logical address space corresponds to each of the plurality of first physical address spaces, iii) manages the after-compression data to be stored in the second logical address space, and iv) writes the after-compression data to the second physical address space, 
and wherein, in the first logical address space, the plurality of first physical address spaces, and the plurality of second logical address spaces, leading addresses are aligned with the common management size

Claim 11
wherein the storage controller provides the host with a first logical address space as a logical storage area and the storage controller includes a plurality of first physical address spaces that correspond to the first logical address space and the plurality of first 
wherein each of the plurality of nonvolatile memory drives includes a second physical address space that manages a physical storage area of the nonvolatile memory, a second logical address space that corresponds to the second physical address space, and the second logical address space that corresponds to each of the plurality of first physical address spaces, 
and wherein all the second logical address spaces of the plurality of nonvolatile memories plural nonvolatile memories of each of the plurality of nonvolatile memory devices and the first logical address space are managed with a common size and a common management size, and leading addresses are aligned with the common management size

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282.  The examiner can normally be reached on Monday - Thursday and alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIE YEW/            Examiner, Art Unit 2139